Judgment is for less than $500 and more than $200. The motion for appeal is overruled, and the judgment is affirmed, (a) upon the authority of the case of Fidelity  Casualty Co. of New York v. Carson, 206 Ky. 136, 266 S.W. 1063, and (b) because the record in the case contains an order of the court made on April 3, 1929, and on page 59 of the transcript reciting the execution of the bond and its approval by the clerk of the court, and saying, "Which said bond was and is approved by the court," and which we think is a full compliance with section 222 of the Civil Code of Practice requiring the bond to be approved by the court.